Title: To George Washington from Major General Thomas Conway, 27 January 1778
From: Conway, Thomas
To: Washington, George



sir
yorcktown [Pa.] the 27th january 1778.

General Gates Deliver’d to me the Letter which I had Directed to him Last october, and of Which I had Kept no Copy. I find With great

satisfaction that the paragraph so much spoke of Does not exist in said Letter nor anything Like it. The Letter was communicated before my arrival to several members of congress, and as soon as I receiv’d it, I Deliver’d it to three other members who have perus’d it. as this calumny had gain’d ground, and was spread through the army, I mean’t to have the Letter publish’d with the certificate of General gates, but Was prevented by president Laurens and some other members whom I had consulted on the subject, and who Were of opinion that such a measure would inform the ennemy of a misunderstanding prevailing among the generals of the american army. therefore, sir, I must Depend upon your justice, candour, and Generosity for putting a stopp to this forgery. I am a Victim to calumny these two months pass’d and perhaps Longer. I met with a reception from your excellency such as I never met with before from any General During the course of thirty years in a very respectable army. your mind has been embitter’d and prejudic’d against me; now that you are undeceiv’d, I hope that your resentment will fall upon the authors of the forgery. I Do not Know what prediction you have made concerning me in one of your Letters, neither Do I Desire ever to Learn it: if it is a Disagreeable one, I wish it may not be accomplish’d; although I am no prophet, I can foretell that your virtues will acquire new Lustre and shine in a greater Light, if you guard against flattery and Calumny, which have too often Led a stray the Best of men. I am With Much respect sir your Excellency’s Most obedt humble servant

Ths Conway


if your Excellency thinks proper to honour me with an answer I wish you Would be so Kind as to inclose it to president Laurens.

